Citation Nr: 0207126	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  94-02 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain for the period January 4, 1993 to June 13, 
1993.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain from June 14, 1993. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 1993 rating determination by the Buffalo, New York, 
Regional Office (RO).  

During the course of the appeal, the RO assigned a staged 
rating of 20 percent from January 4, 1993 to June 13, 1993, 
and 40 percent from June 14, 1993 was assigned.  Neither of 
the assigned ratings represent the maximum available under 
applicable diagnostic criteria, and the claim for increase 
therefore remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In current status the case returns to 
the Board following the completion of development made 
pursuant to its August 1997 and March 2000 remands.


FINDINGS OF FACT

1.  During the period from January 4, 1993 to June 13, 1993 
the veteran's service-connected low back disability was 
productive of only minimal limitation of motion and some 
radiating pain and occasional numbness in the right lower 
extremity, with no evidence of additional functional loss due 
to pain or other pathology.

2.  For the period from June 14, 1993 to June 20, 2001, the 
veteran's lumbar spine disability caused problems tantamount 
to severe intervertebral disc syndrome, characterized by 
recurring attacks, with intermittent relief.  The veteran's 
degenerative disc disease resulted in neither actual nor 
functional ankylosis of the lumbar spine nor symptomatology 
consistent with pronounced intervertebral disc syndrome.

3.  The veteran's service-connected lumbar spine disability 
is manifested by disc disease, bulging discs, and 
radiculopathy and is productive of constant, radiating pain, 
persistent numbness, reduced and painful motion, and excess 
fatigability; since June 2001 the severity of disability is 
pronounced and showing little intermittent relief despite 
treatment, therapy, and use of medication.


CONCLUSIONS OF LAW

1.  For the period from January 4, 1993 to June 13, 1993 the 
criteria for a rating in excess of 20 percent for service 
connected lumbar spine disability were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Codes 5292, 5293, 5295 (2001).

2.  For the period from June 14, 1993 to June 20, 2001 the 
criteria for a rating in excess of 40 percent for service-
connected lumbar spine disability were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Codes 5292, 5293, 5295 (2001).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 60 percent rating for the 
service-connected lumbar spine disability have been met, 
since June 21, 2001.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision in May 1970, the RO granted service 
connection and assigned a noncompensable rating for 
lumbosacral strain, on the basis of service medical records 
and an April 1970 VA examination.  The RO in April 1979 
increased the evaluation to 10 percent under Diagnostic Code 
5295 after it had completed a review of additional VA 
examination evidence. 

In June 1993 the veteran filed a claim for increase.  He 
complained of constant pain and discomfort described as a 
persistent throbbing in the lower portion of the back, which 
continued down the legs and caused left side numbness.  He 
stated that his time lost from work had increased from one to 
two days per month to one or two days per week.  

In support of his claim are private treatment records dated 
from January to August of 1993 which, in general show ongoing 
treatment for back pain including therapeutic exercises for 
flexibility and strength, postural instruction as well as 
electrical stimulation, moist heat and trigger point 
injections.  The veteran's chief complaint was of almost 
constant pain of a throbbing, aching nature.  He also 
complained of right lower extremity pain with occasional 
numbness.  Prolonged sitting or quick turning aggravated his 
pain.  In 1993, evaluations revealed the pelvis was level and 
the spinal curves were unremarkable.  The veteran's range of 
motion was grossly 75 percent of normal, limited by variable 
complaints of pain in bilateral paraspinals as well as in 
bilateral PSIS areas.  These regions were also painful to 
palpation with markedly increased muscle tone and mild spasm 
activity on the right was noted.  Right straight leg raising 
was to 80 degrees and left straight leg raise was to 75 
degrees.  There were no sensory deficits and manual muscle 
testing revealed 5/5 strength in all major muscle groups.  
Mild to moderate fascial tightness persisted in the low 
lumbar area.  The clinical impression was chronic low back 
pain, sacroiliac irritation and myofascial pain.  In May 
1993, flexion of the lumbar spine was to 70 degrees.  The 
veteran was neurologically intact and straight leg raising, 
sacroiliac and hip examination were all negative.  
Examination of spine films showed the lumbar spine was normal 
with good maintenance of the disc space.  In June 1993, 
flexion of the lumbar spine was to 90 degrees following 
trigger point injections.  By July 1993, the veteran reported 
an improvement in back pain.  

On VA examination in October 1993 the veteran's primary 
complaint was of back pain followed by concomitant, but 
intermittent numbness of the left leg.  The pain was 
described as toothache-like with some numbness and tingling 
along the lateral aspect of the left leg down to his ankle.  
He reported that in addition to injections he received muscle 
relaxants, which provided some relief.  The veteran walked 
without a limp and denied the use of any orthotic devices.  
He was able to sit and rise from the chair and dress and 
undress without difficulty.  He demonstrated forward flexion 
to 70 degrees, backward extension to 25 degrees, left lateral 
flexion to 30 degrees and right lateral flexion to 25 
degrees.  Rotation was to 40 degrees bilaterally.  The 
veteran had no postural abnormalities or fixed deformities.  
The musculature of the back showed no evidence of atrophy and 
was symmetric in appearance with normal tone.  He complained 
of pain to light palpation over the midline of the lumbar 
spine and also along the lateral aspect of his back toward 
the iliac crest.  The left side was more tender than the 
right.  The veteran complained of pain with forward flexion 
but had no difficulty returning to an upright posture from 
this position and did not require the use of his hands.  

He had 5/5 power to the bilateral lower extremities and 1+ 
out of 5 deep tendon reflexes in both his upper and lower 
extremities bilaterally.  There was no clonus and his toes 
were both downgoing during Babinski test.  The veteran was 
able to sit with his hips at 90 degrees and his legs fully 
extended, however, when tested for straight leg raise, he 
complained of low back pain when supine with his hip flexed 
to 70 degrees and the knee straight.  He had no radicular 
complaints on straight leg raising and no evidence of 
neurological involvement.  X-rays showed good alignment with 
no lithosis, fracture or lytic lesions.  All spinal elements 
appeared intact and he had a normal lumbar lordosis.  
Pedicles were of normal width.  The veteran did have facet 
arthrosis bilaterally at L5-S1 and to a milder degree at L4-
5.  The diagnosis was mild degenerative changes at L5-S1 and 
L4-L5.

At his personal hearing in January 1994 the veteran testified 
as to the facts surrounding his inservice injury and his 
subsequent post-service treatment.  He also testified as to 
his current condition and disability.  He testified that 
although he essentially had a sedentary job he still left 
work twice a week because of back pain. He indicated that his 
problem was a combination of muscle and nerve disability. 

In February 1994, the veteran submitted a statement from his 
supervisor, along with work attendance records for the 
previous year.  His supervisor indicated that the veteran was 
in obvious pain every day and that he had been taking muscle 
relaxants and prescription drugs for some time.  Even though 
the veteran's position was mainly sedentary any movement 
caused him discomfort.  He recently received a prescription 
for an orthopedic chair.  Review of the work attendance 
records showed that, from January 1993 to December 1993, the 
veteran used more than 100 hours of sick leave.  The 
attendance records did not further specify the reason for the 
absences.

Thereafter, in an October 1994 rating decision, the rating 
for the service-connected lumbar spine disability was 
increased to 20 percent, effective January 4, 1993. 

Private treatment records from May 1994 to 1997 show 
continued treatment with trigger point injections for several 
episodes of acute back pain.

On VA examination in July 1998 the veteran complained of low 
back pain and discomfort, which had progressively worsened 
during the past two years.  On examination he ambulated with 
normal gait, unguarded with good heel to toe progression, but 
was unable to walk on his toes and heels.  There was no 
obliquity of the pelvis.  There was pain on deep palpation 
bilaterally in the S1 area.  There was no fixed deformity in 
the lumbosacral area and no atrophy of the paraspinal 
muscles.  There was no redness or swelling.  Range of motion 
of the lumbosacral spin was flexion to 60 degrees associated 
with pain subjectively.  Extension was to 15 degrees with 
subjective pain, lateral bending was to 30 degrees with 
subjective pain.  Rotation was to 45 degrees without pain.  
The veteran did not have any difficulty returning to an 
upright posture from each position and did not require the 
use of his hands to return to an upright position.  Pelvic 
rock and Patrick's testing were both negative.  Straight leg 
raising was negative bilaterally to 80 degrees.  Hoover's 
test and Waddell's test were both positive.  Motor testing 
5/5 and deep tendon reflexes were 1+ and symmetric patella 
and achilles tendon.  Babinski's was downgoing bilaterally.  
Magnetic Resonance Imaging (MRI) of the lumbar spine showed 
an annular bulge at L4-5 and tiny central disc protrusion at 
L5-S1.  There was no evidence for significant spinal 
stenosis.  

On VA examination in May 1999 the veteran complained of pain 
radiating to his buttocks bilaterally and down to the 
posterior aspect of his lower limbs.  He denied bowel or 
bladder problems.  His low back pain was described as a sharp 
pain vice-like in quality.  Cold and damp conditions 
aggravated his low back condition and he stated that he 
experienced occasional stiffness after sitting for extended 
period of time.  He was unable to bend over and had 
difficulty walking for extended distances.  The veteran's 
employment as a budget analyst for the Army Corps of 
Engineers required sitting for prolonged periods, which 
aggravated his low back condition.  Flare-ups occurred once 
every week, which had resulted in his taking one day off from 
work each week and he was unable to perform any household 
chores.  The flare-ups are alleviated by rest and muscle 
relaxants.  He now has an orthopedic bed at home and an 
orthopedic chair at work and occasionally uses a lumbar 
corset.  He stated that he is unable to participate in 
vigorous activity or play sports.  He has not had any 
surgeries to his lower back.  

The clinical findings on examination were essentially the 
same as those on previous examination in 1998.  Forward 
flexion was to 60 degrees with pain, extension was to 15 
degrees with pain, lateral flexion was to 30 degrees with 
pain at 25 degrees bilaterally and rotation was 45 degrees 
with pain at 30 degrees bilaterally.  Straight leg raising 
was negative bilaterally to 80 degrees, with complaints of 
low back pain with radiation to bilateral buttocks and spasms 
of his lower back.  The examiner noted that it has been 
proven by myelogram and MRI studies that herniated discs can 
exist in up to 40 percent of the normal population without 
symptoms.  The veteran exhibited decreased range of motion of 
his lumbosacral spine except in right and left rotation 
maneuver.  A 1999 EMG and nerve conduction velocity study 
revealed electrodiagnostic evidence of bilateral lumbosacral 
poly radiculopathy of L4-L5-S1.

In a statement dated January 2000 the veteran stated that it 
was difficult to move his bowels or bladder when the back 
pain was severe.  He also stated that the pain was 
unpredictable and could last a few hours or as long as a few 
days and occurred at least twice a week.  He also stated that 
his entire spine was "to the opposite side" when he walked 
and that he was limited in forward bending.  Also of record 
is a January 2000 statement from the veteran's current 
employer, which stated that he has had daily contact with the 
veteran for the past 18 months and throughout that time has 
watched him suffer from severe and chronic back pain.  

Additional evidence consists of private treatment records 
show the veteran underwent physical therapy for cervical and 
lumbar strain on 13 occasions between December 1999 to March 
2000 following a motor vehicle accident in December 1999.  
Lumbar motility was painful and moderately limited in all 
planes.  Forward flexion was to 30 degrees, with flattened 
lumbosacral spine and poor lumbar recruitment.  Palpation was 
painful over L4 and L5 segments.  Reflexes were normal, equal 
and reactive throughout.  Bilateral straight leg raising was 
to 60 degrees with increased complaints of low back pain.  A 
statement from private physician R. Krenzer , M.D. dated in 
January 2000 shows the veteran had decreased range of motion 
in the lower back and positive straight leg raising was 
present with pain in the lower back and tailbone area.  Gait, 
station and Romberg were normal.  Reflexes were symmetric at 
2/5 with negative Babinski.  Primary sensation was intact.

The most recent range of motion in March 2000 was flexion to 
30 degrees with pain, extension to 10 degrees, left lateral 
flexion to 10 degrees, right lateral flexion to 20 degrees 
and rotation to 30 degrees bilaterally.  X-rays of the lumbar 
spine compared with January 1993 films, showed new subtle 
rightward side bending.  Vertebral heights and alignment were 
otherwise maintained.  There was rather subtle narrowing of 
the L4-5 disc space compared to the prior study and mild 
hypertrophic end plate degenerative change was now seen at 
this level.  There was mild facet hypertrophy at this level 
as well.  The postural element was otherwise intact and there 
was no evidence of fracture.  The impression was development 
of mild degenerative changes L4-5.  The remaining records 
show the veteran was treated primarily for symptoms of spasms 
in the thoracic spine area.  

Records from R. Santasiero, M.D. from February 2000 to March 
2001 show treatment for thoracic spine pain secondary to a 
motor vehicle accident.  Dr. Santasiero noted that the 
veteran was treated approximately every 2 to 3 weeks with 
trigger point injections.  He seemed to do well for a week to 
two weeks and then the pain returned.  

On VA examination in June 2001 the examiner detailed the 
veteran's back injury history and treatment in service.  The 
veteran's current complaints were of low back pain and 
stiffness and decreased range of motion.  He stated that 
frequently he goes in for injections and physical therapy for 
his low back.  He stated that he takes Naprosyn and Darvocet 
for pain and that this had been somewhat effective.  He 
reported flare-ups of pain on overuse and therefore tried to 
limit his use.  On examination the veteran was able to 
forward flex to 30 degrees and extension was to 0.  Power 
tone and bulk were normal in the iliopsoas, hamstrings, 
quadriceps, glutealis, foot dorsiflexor, foot plantar 
flexors.  He had diffuse decreased sensation in the lower 
extremities.  Deep tendon reflexes were 1+ in the knee and 
ankle jerk.  Plantar response was downgoing.  

The examiner performed what he referred to as "DeLuca" 
testing with repeated flexion of the hip at the knee 
demonstrating rapid fatigue.  Afterwards the veteran was only 
able to flex forward to 10 degrees.  The examiner referred to 
the July 1998 MRI study which showed disc protrusion at L5-S1 
and bulge at L4, L5.  The examiner concluded that it was at 
least as likely as not that the veteran's low back pain and 
diffuse decrease in sensation was related to the injury in 
service.  The examiner noted the injury in service was a 
significant trauma and that the veteran currently had disc 
disease.  The examiner further concluded that the veteran's 
inservice injury was the most likely cause of his low back 
pain.  

In August 2001 the evaluation for chronic lumbosacral strain 
was increased to 40 percent, effective June 14, 1993.

In a March 2002 statement the veteran's private physician 
indicated that he was presently being treated for lower 
thoracic back pain that occurred in a motor vehicle accident 
in 1999.  He was receiving trigger point injections every two 
to three weeks and missing approximately two to three days of 
work per month.  The examiner noted that this pattern had not 
changed in the two years since the accident.  The examiner 
concluded the veteran had a partial permanent disability but 
was able to do his job with no restrictions.  

Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record, 
in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The veteran has subsequently undergone VA 
compensation examinations in October 1993, July 1998, May 
1999 and June 2001 and copies of the examination reports have 
been associated with the file.  Moreover, the record reflects 
that the Statement of the Case (SOC) and Supplemental SOCs 
addressed the law and the evidentiary shortcomings of the 
veteran's claims.  The veteran has been afforded a personal 
hearing in January 1994.  Further, and also pursuant to the 
Board remands in 1997 and 2000, the RO collected all medical 
records from VA Medical Centers identified by the veteran.  
He has not alluded to other evidence not of record and, 
indeed, the Board is unable to identify any such evidence.  
Thus, the veteran has received the notice and the assistance 
contemplated by law.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the 
claim is ready to be reviewed on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Diagnostic Code 5292 pertains to "limitation of motion of 
the lumbar spine."  Slight limitation of motion of the 
lumbar spine is assigned a 10 percent disability rating; 
moderate limitation of motion is assigned a 20 percent 
disability rating; and severe limitation of motion warrants a 
40 percent disability rating.  38 C.F.R. § 4.71a, Code 5292 
(2001).

Under Code 5293, a 10 percent rating is assigned for mild 
intervertebral disc syndrome.  When intervertebral disc 
syndrome is shown to be moderate with recurring attacks, a 20 
percent rating is assigned.  A 40 percent evaluation is 
warranted for intervertebral disc syndrome manifested by 
severe; recurring attacks with intermittent relief of 
intervertebral syndrome.  A higher 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293 (2001).

Under Code 5295, a 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent disability rating is assigned where 
the condition is severe and is characterized by listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. §4.71a, Code 5295 (2001).

Evaluation in excess of 20 percent for the period January 4, 
1993 to June 13, 1993

After a thorough review of the record, the Board concludes 
that from January 4, 1993 to June 13, 1993 the veteran's 
lumbar spine disorder was properly rated as no more than 20 
percent disabling under Diagnostic Code 5295.  There is no 
objective evidence of listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion, 
and muscle spasm on extreme forward bending.  In view of 
these findings and the lack of evidence to establish 
symptomatology such as to meet the criteria for an increased 
disability evaluation, the veteran's low back disorder was 
most appropriately rated as 20 percent disabling.

The Board has also considered the applicability of other 
diagnostic codes for rating the service-connected lumbar 
spine disability and notes that based solely on objective 
measurements of limitation of motion, the veteran would 
warrant only a 20 percent evaluation.  Outpatient treatment 
records dated in 1993 show that range of motion was grossly 
75 percent of normal.  These findings reflect moderate, but 
not more than moderate, limitation of lumbar motion.  38 
C.F.R. § 4.71a, Code 5292 (2001).  There is also no evidence 
of significant neurological involvement.  Although the 
veteran reported radiation of pain into the right lower 
extremity it does not substantiate that his lumbar spine 
disability was reflective of severe intervertebral disc 
syndrome, the criteria for the next higher evaluation of 40 
percent under Code 5293.  38 C.F.R. § 4.71a, (2001).

Therefore, the Board concludes that from January 4, 1993 to 
June 13, 1993 the manifestations of the veteran's service 
connected lumbosacral strain do not support an increased 
evaluation, greater than the assigned 20 percent disability 
evaluation under Diagnostic Codes 5292, 5293 or 5295.

Evaluation in excess of 40 percent from June 14, 1993 

Regarding the current 40 percent evaluation, effective since 
June 14, 1993, the Board is in agreement with the RO that 
clinical findings revealed a significant increase in low back 
symptomatology.

Under the facts of the present case, the Board would normally 
consider Diagnostic Codes 5292 and 5295.  However, the 
veteran is already receiving the maximum benefit to which he 
would be entitled under either Diagnostic Code and additional 
analysis is therefore not necessary.  

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under Code 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; and (3) The Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the course of the appeal the veteran has complained of 
back pain, which is present daily and tends to increase in 
severity during periods of exacerbation with radiation into 
the lower extremities.  The pain is temporarily relieved by 
medication but remains present.  Moreover, the findings 
concerning actual range of motion have been highly variable, 
with forward flexion measured from 70 to 10 degrees, while 
extension has varied from 25 to 0 degrees.  Of some 
significance is the fact that the veteran has not undergone 
surgery or been issued a cane or back brace although he has 
on occasion worn a corset.

The veteran has also reported neurological symptoms described 
on occasion as constant and persistent but also as occasional 
and intermittent.  The clinical evidence has likewise been 
inconsistent relative to the presence and degree of any 
radicular symptomatology.  For instance, on VA examination in 
1993, the veteran had no radicular complaints on straight leg 
raising and no evidence of neurological involvement.  Yet, an 
MRI in July 1998 showed a bulge at L4-5 and disc protrusion 
at L5-S1 and bilateral lumbosacral poly radiculopathy at L4-
5-S1 was present during neurological evaluation in 1999.  

While there is evidence of neurologic symptomatology related 
to the veteran's service-connected low back disorder, the 
Board finds that taken as a whole, these symptoms indicate a 
disability picture that, from June 14, 1993 to June 20, 2001, 
is severe in degree, but not more.  There is no evidence of 
demonstrable muscle spasm, absent ankle jerks or persistent 
pronounced symptoms due to the service-connected disability.  
Furthermore, the veteran indicated relief from his symptoms 
with trigger point injections indicating more than little 
intermittent relief of back pain.  

Therefore, the Board concludes that from June 14, 1993 to 
June 20, 2001, the manifestations of the veteran's service 
connected lumbosacral strain do not support an increased 
evaluation, greater than the assigned 40 percent disability 
evaluation under Diagnostic Codes 5293.

However, additional outpatient clinic records revealed 
physical therapy and treatment of the lumbar spine after it 
was aggravated in a motor vehicle accident in December 1999.  
Subsequent VA examination in June 2001 cited the veteran's 
continued complaints of constant low back pain, with little 
improvement after the reinjury, with forward flexion to 30 
degrees, limited to 10 degrees by fatigue, and extension to 0 
degrees.  The examiner concluded that that the veteran had 
disc disease and diffuse decreased sensation in the lower 
extremities but suggested no intervening cause for the 
clinical findings mentioning only service-related incidents.  

Viewed collectively, the VA examination reports show 
persistent pain complaints and appreciable orthopedic and 
neurologic findings since the June 2001 examination.  The 
Board finds that the frequency and intensity of the back 
disorder symptoms, overall, from June 21, 2001 more nearly 
corresponding to the percentage evaluation under Code 5293 of 
60 percent.  The rating scheme does not require a mechanical 
application regarding the frequency and intensity of symptoms 
to the schedular criteria.  Therefore, applying the rating 
schedule liberally, and being mindful of the rating guidance 
from the VA General Counsel, permits a 60 percent evaluation 
recognizing a pronounced disorder.  

The outpatient medical records are extensive but do not show 
a level of impairment prior to June 2001 to provide a higher 
rating alone or combined with the VA examination reports in 
1993, 1998, and 1999.  As a result, a rating in excess of 40 
percent may not be assigned prior to the June 21, 2001 
examination and, as of the June 21, 2001 VA examination, the 
service-connected disability does not meet any applicable 
criteria for a rating in excess of 60 percent.

There is no competent evidence of record which indicates that 
the veteran's back disability has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain for the period from January 4, 1993 until 
June 13, 1993; or in excess of 40 percent from June 14, 1993 
to June 20, 2001 is denied.

An 60 percent evaluation for lumbar strain from June 21, 2001 
is granted subject to the regulations governing the payment 
of monetary awards.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


